Citation Nr: 9905232	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for the post-
operative residuals of degenerative disc disease, lumbar 
spine, currently evaluation as 40 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from November 1942 to 
January 1946.

In a variety of contexts, the United States Court of Veterans 
Appeals (Court) has emphasized the need to obtain all 
Government records.  The file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  These records must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The RO previously denied extraschedular ratings under the 
provisions of 38 C.F.R. § 3.321.  However, the ratings have 
changed and the representative specifically argues that the 
SSA records support an extra-schedular rating for the 
service-connected back disorder.  After the SSA records have 
been obtained, the RO should review the file and should make 
a rating decision which determines if a higher rating is 
warranted for the PTSD and back disorder on both schedular 
and extra-schedular bases.  Any appropriate supplemental 
statement of the case should be issued.  

On VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
in February 1998, the veteran checked box 7A, indicating that 
he wished to appear personally at a hearing before a member 
of the Board of Veterans' Appeals (Board) but did not check 
either option in box 7B.

In view of the lack of preference specified in box 7B of the 
veteran's VA Form 9, the Board, by a letter dated in December 
1998, attempted to clarify whether the veteran wished to 
appear before a member of the Board sitting at the local RO, 
or he wished to appear before a member of the Board sitting 
in Washington, D.C.  The veteran, through his representative, 
responded in January 1999, stating that he wished a hearing 
before a member of the Board appearing at the local RO.  

This matter must be resolved prior to consideration of the 
veteran's claim.  See 38 C.F.R. § 20.700(a) (1998).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request a complete copy 
of the veteran's medical records from 
SSA.  

2.  After the SSA records have been 
obtained, the RO should review the file 
and should make a rating decision which 
determines if a higher rating is 
warranted for the PTSD and back disorder 
on both schedular and extra-schedular 
bases.   Any appropriate supplemental 
statement of the case should be issued.  

3.  The RO should schedule the veteran 
for a hearing before a member of the 
Board sitting at the RO, in the order in 
which his February 1998 request for such 
a hearing was received.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
ensure compliance with due process requirements.  The Board 
intimates no opinion as to the ultimate outcome of his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


